EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura C. Brutman on September 6, 2021.

The application has been amended as follows: 
1)	In claim 1, line 4 and in claim 10, line 5:  The term --device-- has been inserted after the term “movable”.
2)	In claim 1, line 14 and in claim 10, line 15:  The phrase --designed to detect a value of a B0 field of a scanner-- has been inserted after the term “sensor”.



3)	In claim 1, line 15 and in claim 10, line 16:  The phrase “said scanner” has been changed to the term --a--, and the phrase --of said scanner-- has been inserted after the second instance of the term “unit”.
4)	In claim 6, line 1:  The term “second” has been changed to --sensor--.
5)	In claim 8, line 2:  The term --interface-- has been inserted after the term “user”.
6)	In claim 11, line 5:  The phrase --designed to detect a value of a B0 field of a scanner-- has been inserted after the last instance of the term “sensor”.
7)	In claim 11, lines 12 & 14; claim 19, line 3 and in claim 21, line 3:  The phrase --at least one-- has been inserted before the term “control”.
8)	In claim 14, line 1:  The number “13” has been changed to --11--, and the phrase --at least one-- has been inserted before the term “control”.
9)	In claim 15:  The number “13” has been changed to --11--.
	10)	In claim 16, line 1:  The term “control” has been deleted.

	11)	In claim 20, line 2:  The term “bed” has been changed to --patient support

device--.

12)	In claim 22, line 6:  The phrase “the patient support device” has been changed to 

--a scanner--.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to 

teach or suggest the use of a patient support device, a magnetic resonance apparatus, and a storage medium each comprising the particular structural and operational configuration of and cooperation between the bed, the movable device structure, the travel mechanism or unit, the control computer, the sensor and the scanner as explicitly recited in independent claims 1, 10, 11 and 22.  With respect to the prior art, sensors which are used in an environment comprising both a magnetic resonance scanner and an associated patient transfer device typically and merely detect the distance between the scanner and the transfer device, as opposed to the use of a sensor which is designed to detect a value of a B0 field of a scanner such that a control computer in communication with the sensor is configured to generate a control parameter, which is then conveyed to a travel mechanism or unit configured to move the patient transfer device as specifically claimed by Applicant.  Hence, it is considered that the application is currently in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT G SANTOS/Primary Examiner, Art Unit 3673